Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The present invention pertains a system and a method.  The prior arts, however, do not teach that the system nor the method comprises the combination features of obtaining, by a processing device operatively coupled with a memory component comprising a plurality of memory cells, a plurality of distributions of threshold voltages, wherein each of the plurality of distributions corresponds to one of a plurality of states of a memory cell of the plurality of memory cells, wherein each state of the plurality of states corresponds to a value stored by the memory cell; classifying each of the plurality of distributions among one of a plurality of classes; generating a vector comprising a plurality of components, wherein each of the plurality of components represents the class of a respective one of the plurality of distributions; and processing, using a classifier, the generated vector to determine a likelihood that the memory component will fail within a target period of time.  Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  Thus, claims 1-22 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111